--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXHIBIT 10.38

 
EMPLOYMENT AGREEMENT
 
    THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the Effective
Date, by and between FIRST ALBANY COMPANIES INC., a New York corporation
(“Company”) and PETER McNIERNEY (“Executive”).
 
W I T N E S S E T H:
 
    WHEREAS, Executive currently serves as the Chief Executive Officer of
Company pursuant to the terms and conditions of an Employment Agreement dated
June 30, 2006 between Company and Executive (the “Prior Agreement”); and
 
    WHEREAS, Company and Executive desire to terminate the Prior Agreement and
enter into this Agreement, effective as of and contingent upon the occurrence of
the Effective Date: and
 
    WHEREAS, Company desires to employ Executive as its President and Chief
Operating Officer, and Executive desires to be employed in that position;
 
    NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Company and Executive hereby
agree as follows:
 
1.    Employment and Employment Period.
 
    (a) The Effective Date of this Agreement shall be the date of closing of the
Recapitalization Transaction that has been agreed to by Company and
MatlinPatterson Global Opportunities Partners II, L.P. and Affiliates, pursuant
to the Investment Agreement, dated as of May 14, 2007, between First Albany
Companies Inc. and MatlinPatterson FA Acquisition LLC (“Recapitalization
Transaction”).
 
    (b) On the Effective Date, the Prior Agreement shall terminate. Executive
shall, as of the Effective Date, forever relinquish all claims to any payment or
other benefits under such Prior Agree­ment, except for any accrued but unpaid
base salary or other compensation or benefits (including stock incentive rights)
as of the Effective Date, and except for claims for indemnification arising
prior to the Effective Date. The Company shall forever relinquish all claims and
rights under the Prior Agreement, except for any claims or rights arising prior
to the Effective Date for any breach of the restrictive covenants set forth in
Section 11 of the Prior Agreement.
 
    (c) Company agrees to employ Executive and Executive agrees to be employed
by Company, on the terms and conditions set forth in this Agreement, for a
period commencing on the Effective Date and continuing thereafter until the
third anniversary thereof, unless sooner terminated pursuant to Section 5 hereof
(the “Employ­ment Period”). Following the termination of Executive’s employment
for any reason, he shall resign any and all officerships and directorships he
then holds with Company or any of its Affiliates (as defined below).
 
2.     Title and Duties.
 
    (a) During the Employment Period, Executive shall serve as the President and
Chief Operating Officer of Company. Executive shall have the duties,
responsibilities and authority commensurate with such position and such other
duties and responsibilities consistent with his position as may be reasonably
assigned to Executive by Company’s Chief Executive Officer or that are otherwise
set forth in Company’s By-Laws. Within thirty (30) days of the Effective Date,
Company’s Board of Directors (“Board”) shall appoint Executive as a member of
the Board and thereafter shall nominate Executive for election as a member of
the Board when his seat on the Board is up for re-election. Executive shall
report to Company’s Chief Executive Officer and shall perform his assigned
duties and responsibilities at the offices of Company in New York City and other
locations established by Company; provided, that, Executive may be required to
travel on Company business during the Employ­ment Period.
 
    (b) During the Employment Period, Executive shall devote substantially all
of his working time and attention during normal working hours to the performance
of his duties. Notwithstanding the foregoing, nothing in this Agreement shall
restrict Executive from managing his personal investments, personal business
affairs and other personal matters, or serving on civic or charitable boards or
committees, if such activities do not interfere with the performance of his
duties hereunder or conflict with the Company’s interests.
 
3.    Compensation and Benefits.
 
     For the services rendered by Executive to Company during the Employment
Period, Company shall pay to Executive the compensation and benefits set forth
in this Section 3.
 
    (a)Base Salary. As compensation for services performed under and during the
Employment Period, Company shall pay to Executive, in regular periodic
installments as in effect immediately prior to the Effective Date, a base salary
(the “Base Salary”) at the rate of Three Hundred Thousand Dollars ($300,000) per
year. Executive’s Base Salary shall be reviewed by the Board, and the
compensation committee of the Board where appropriate, each year and may be
adjusted upward from time to time at the discretion of the Board or the
compensation committee of the Board.
 
    (b)Annual Cash Bonus. Executive shall participate in Company’s annual bonus
pool for each fiscal year of Company that ends or begins during the Employment
Period. Executive’s annual bonus will be paid under terms and conditions
developed by the Board after good faith consultation with Executive.
 
    (c)Benefits. At all times during the Employment Period, Executive shall be
entitled to receive the employee benefits of Company on such basis as is
comparable to those provided to other senior executives of Company, subject to
the terms and conditions of the relevant benefits plans and policies. Executive
shall be entitled to vacation and paid holidays consistent with Company’s
practices as adopted from time to time.
 
    (d)Restricted Stock Units.
 
        (i) Company shall grant Restricted Stock Units (“RSUs”) to Executive
with respect to the common stock of the Company in accordance with the following
schedule and subject to (A) the terms of the First Albany Companies Inc. 2007
Incentive Compensation Plan and the applicable award agreement (“Incentive
Compensation Plan”) and (B) the conditions noted below:
 
Grant Dates
Vesting Dates
Settlement Dates
Upon closing of the Recapitalization Transaction: 600,000 shares
10% upon closing of Recapitalization Transaction
30% on first anniversary of closing
30% on second anniversary of closing
30% on third anniversary of closing
All shares settle on third anniversary of closing
June 30, 2008: 125,000 shares
One-third on June 30, 2009
One-third on June 30, 2010
One-third on June 30, 2011
All shares settle on June 30, 2011
January 1, 2009, Based Upon Achieving Performance Targets: 125,000 shares
One-third on January 1, 2010
One-third on January 1, 2011
One-third on January 1, 2012
All shares settle on January 1, 2012
June 9, 2009: 125,000 shares
One-third on June 30, 2010
One-third on June 30, 2011
One-third on June 30, 2012
All shares settle on June 30, 2012
January 1, 2010, Based Upon Achieving Performance Targets: 125,000 shares
One-third on January 1, 2011
One-third on January 1, 2012
One-third on January 1, 2013
All shares settle on January 1, 2013

 
        (ii) Performance Targets to which reference is made in Subsection (d)(i)
of this Section 3 shall be determined by the Board in good faith consultation
with Executive.
 
        (iii) No RSUs shall be granted to Executive following the termination of
his employment for any reason.
 
        (iv) RSUs that have been granted to Executive during the Employment
Period but have not vested prior to the termination of Executive’s employment
shall upon such termination be auto­matically forfeited and shall never vest,
except to the extent that RSUs granted prior to or upon the termination of
Executive’s employment shall vest in accordance with the provisions of
Sub­section (a), (c), (d), (f), or (g) of Section 5 of this Agreement.
 
        (v) All vested RSUs shall be payable in shares of common stock upon the
earliest of (A) the third anniversary of the date of grant of such RSUs, (B) the
six-month anniversary of the date of the termination of Executive’s employment,
(C) the date of Executive’s death, or (D) the date of Executive’s disability
(within the meaning of Section 5(g) of this Agreement), reduced by any amount
required for withholding of taxes. All RSUs shall be structured and paid in a
manner that complies with the require­ments of Section 409A of the Internal
Revenue Code (“Section 409A”).
 
4.    Expenses.
    
    Subject to the reasonable policies and procedures of Company, Executive
shall be entitled to be fully reimbursed for all reasonable expenses incurred by
him in the performance of his duties hereunder, and Company will reimburse
Executive from time to time for all such reasonable expenses upon presentation
of a written itemized account thereof together with such vouchers, receipts and
other evidence of such expenses to the extent applicable as Company may
reasonably deem to be necessary.
 
5.    Termination and Termination of Benefits.
    
     Executive’s employment with Company shall terminate under the following
circumstances:
 
 
    (a)Expiration of Employment Period Without Continued Employ­ment of
Executive by Company. Executive’s employ­ment shall terminate as of the last day
of the Employment Period. In such event, and subject to the other provisions of
this Section 5, Executive shall be entitled only to the following payments and
benefits:
 
        (i) Executive shall be entitled to receive any accrued but unpaid Base
Salary through the last day of the Employment Period; any accrued benefits
payable to Executive in accordance with Company’s benefits policies or the
provisions of any benefit plan in which he is then a participant to the extent
provided therein; and equity incentives that have vested prior to the
termination of Executive’s employment in accordance with the terms of Company’s
applicable plan, other than the Incentive Compensation Plan;
 
        (ii) Company shall pay Executive a pro-rated bonus for the fiscal year
in which termination occurs, to be paid at the time such bonus would have been
paid if Executive remained employed, and shall also pay Executive any bonus with
respect to any completed fiscal year that had been earned at the time of the
termination of Executive’s employment, but not yet paid;
 
        (iii) RSUs granted to Executive prior to the termination of his
employ­ment shall continue to vest in accordance with the provisions of the
Incentive Compensation Plan and the schedule set forth in Section 3(d) of this
Agreement, on condition that Executive agrees to remain a member of the Board in
good standing and to meet all obligations of a Board member; and
 
        (iv) In the event that Company has not, at least six months prior to
expiration of the Employment Period, offered to enter into a new Employment
Agreement with Executive pursuant to which he would be employed as Company’s
Chief Executive Officer following such expiration, Executive shall also receive
upon such expiration a Severance Payment. For purposes of this Agreement, a
“Severance Payment” shall be a lump-sum cash amount equal to One Million Eight
Hundred Thousand Dollars ($1,800,000.00) less the publicly-traded market value,
as of the date of termination of Executive’s employment hereunder, of one share
of Company’s common stock multiplied by the number of RSUs granted to Executive
that have become vested (whether or not paid) on or before the date of
termina­tion (adjusted for any splits). As a condition to receiving benefits
under this Subsection (a)(iv), Executive shall execute and deliver to Company an
irrevocable general release of claims against the Company, its Affiliates (as
defined below) and their current and former directors, officers and employees,
in a standard form used by Company in cases of terminations of employment (a
“Release”). For all purposes under this Agreement, the Severance Payment shall
be structured and paid in a manner that complies with the requirements of
Section 409A, including any requirement that the Severance Payment (or a portion
thereof) be delayed by six (6) months following termi­na­tion of employment in
order to comply with Section 409A.
 
    (b)Termination By Executive Without Good Reason. Executive may resign from
Company at any time and for any reason that does not constitute Good Reason upon
sixty (60) days’ prior written notice to the Board. In the event of resignation
by Executive under this Subsection (b), the Board may elect to waive the period
of notice, or any portion thereof and thereby accelerate the date of
termination. In the event of termination by Executive of his employment under
this Subsection (b), Executive shall be entitled only to the following payments
and benefits:
 
        (i) Executive shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination as soon as practicable
following the date of termination; any accrued benefits payable to Executive in
accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein; and
equity incentives that have vested prior to the termination of Executive’s
employment in accordance with the terms of Company’s applicable plan, other than
the Incentive Compensation Plan;
 
        (ii) Company shall pay Executive any bonus with respect to any completed
fiscal year that had been earned at the time of the termination of Executive’s
employment, but not yet paid; and
 
        (iii) Executive shall also receive a Severance Payment, as defined in
Section 5(a)(iv) of this Agreement, on condition that Executive shall execute
and deliver to Company a Release.
 
    (c)Termination by Company Without Cause. Executive’s employ­ment under this
Agreement may be terminated by Company without Cause (as defined in Section 5(e)
of this Agreement) upon a vote of the majority of the members of the Board
(excluding Executive) and sixty (60) days’ prior written notice to Executive. In
the event of such termination, Executive shall be entitled only to the following
payments and benefits:
 
        (i) Company shall continue to pay to Executive his Base Salary until the
date which is twelve (12) months following the termination of his employment
under this Section 5(c) (the “Severance Period’’). Company shall also pay
Executive a pro-rated bonus for the fiscal year in which the Severance Period
ends, to be paid at the time such bonus would have been paid if Executive
remained employed; and Company shall pay Executive any bonus with respect to any
completed fiscal year that had been earned at the  time of the termination of
Executive’s employment, but not yet paid;
 
        (ii) Company shall maintain in full force and effect, for the continued
benefit of Executive for the Severance Period, the medical, hospitalization and
dental insurance plans and programs in which Executive was participating
immediately prior to the date of termination at the level in effect and upon
substantially the same terms and conditions (including, if applicable,
contributions required by Executive for such benefits) as existed immediately
prior to the date of termination; provided, that, if Executive cannot continue
to participate in Company’s plans and programs providing such benefits, Company
shall arrange to provide Executive with the economic equivalent of such benefits
which he otherwise would have been entitled to receive under such plans and
programs (“Continued Benefits”). Such Continued Benefits shall terminate on the
date or dates Executive receives substantially similar coverage and benefits,
without waiting period or pre-existing condition limitations, under the plans
and programs of a subsequent employer; provided, that, the determination of
coverage and benefits shall be made on a plan by plan and benefit by benefit
basis and Company’s obligation under this Section 5(c) shall continue with
respect to any plan or benefit that is not substantially similar to those in
effect when Executive’s employment terminated. At the end of the Severance
Period, Executive shall have the right to elect continuation coverage under
COBRA to the extent still eligible under applicable law;
 
        (iii) Executive shall be paid or provided any accrued benefits payable
to Executive in accordance with Company’s benefits policies or the provisions of
any benefit plan in which he is then a participant to the extent provided
therein; and equity incentives that have vested prior to the termination of
Executive’s employment in accordance with the terms of Company’s applicable
plan, other than the Incentive Compensation Plan;
 
        (iv) RSUs granted to Executive prior to the termination of his
employ­ment shall continue to vest under the Incentive Compensa­tion Plan in
accordance with the schedule set forth in Section 3(d) of this Agreement, on
condition that Executive shall execute and deliver to Company a Release and a
restrictive covenant agreement substan­tially as set forth in Section 8(a) of
this Agreement, in accordance with and for a term not to exceed eighteen (18)
months as provided by the Incentive Compensation Plan; and
 
        (v) Executive shall also receive a Severance Payment, as defined in
Section 5(a)(iv) of this Agreement, on condition that Executive shall execute
and deliver to Company a Release.
 
    (d)Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason by giving written notice to the Board
within thirty (30) days after the occurrence of any one of the events specified
in Subsection (d)(i) of this Section 5, without his prior written consent,
specifying that such termination shall occur thirty (30) days after such notice
has been given to the Board, provided, however, that such notice shall not be
effective to cause termination under this Subsection (d) if the specified event
is cured by Company within thirty (30) days of such written notice thereof.
 
        (i) Only the following shall constitute “Good Reason” for such
termination:
 
            (A) Failure by Company to perform fully the terms of this Agreement,
or any plan or agreement referenced in this Agreement, other than an immaterial
and inadvertent failure not occurring in bad faith and remedied by Company
promptly (but not later than five (5) days) after receiving notice thereof from
Executive;
 
            (B) Any reduction in Executive’s Base Salary or failure to pay any
bonuses or other material amounts due under this Agreement in accordance
herewith;
    
            (C) The assignment to Executive of any duties inconsistent in any
material respect with his position or with his authority, duties or
responsibilities as President and Chief Operating Officer, or any other action
by Company which results in a diminu­tion in such position, authority, duties or
responsibilities, or reporting relationship, excluding for this purpose any
immaterial and inadvertent action not taken in bad faith and remedied by Company
promptly (but not later than ten (10) days after receiving notice from
Executive);
 
            (D) Any change in the place of Executive’s principal place of
employment to a location outside New York City;
 
            (E) Any failure by Company to obtain an assumption and agree­ment to
perform this Agreement by a successor.
 
        (ii) In the event of termination by Executive for Good Reason, Executive
shall be entitled only to the following payments and benefits:
 
            (A) Executive shall be entitled to receive any accrued but unpaid
Base Salary through the effective date of such termination as soon as
practicable following the date of termination; any accrued benefits payable to
Executive in accordance with Company’s benefits policies or the provisions of
any benefit plan in which he is then a participant to the extent provided
therein; and equity incentives that have vested prior to the termination of
Executive’s employment in accordance with the terms of Company’s applicable
plan, other than the Incentive Compensation Plan;
 
            (B) Company shall pay Executive a pro-rated bonus for the fiscal
year in which termination occurs, to be paid at the time such bonus would have
been paid if Executive remained employed, and shall also pay Executive any bonus
with respect to any completed fiscal year that had been earned at the time of
the termination of Executive’s employment, but not yet paid; and
 
            (C) Executive shall receive the benefits set forth in Section
5(c)(iv) and (c)(v) of this Agreement.
 
    (e)Termination by Company for Cause. Executive’s employment here­under may
be terminated by Company for Cause, subject to the following conditions:
 
        (i) Only the following shall constitute Cause for termination:
 
            (A) Executive’s conviction of, or plea of guilty or “no contest” to,
any felony;
 
            (B) Executive’s conviction of, or plea of guilty or “no contest” to,
a violation of criminal law involving Company and its business;
 
            (C) Executive’s commission of an act of fraud or theft, or material
dishonesty in connection with his performance of duties to Company; or
 
            (D) Executive’s willful refusal or gross neglect by Executive to
perform the duties reasonably assigned to him and consistent with his position
with Company or otherwise to comply with the material terms of this Agreement,
which refusal or gross neglect continues for more than fifteen (15) days after
Executive receives written notice thereof from Company providing reasonable
detail of the asserted refusal or gross neglect (and which is not due to a
physical or mental impairment).
 
        (ii) In no event shall Executive’s employment be considered to have been
terminated for Cause unless and until Executive receives a copy of a resolution
adopted by the Board finding that, in the good faith opinion of the Board,
Executive is guilty of acts or omissions constituting Cause, which resolution
has been duly adopted by an affirmative vote of a majority of the Board,
excluding Executive and any individual alleged to have participated in the acts
constituting Cause. Any such vote shall be taken at a meeting of the Board
called and held for such purpose, after reasonable written notice is provided to
Executive setting forth in reasonable detail the facts and circumstances claimed
to provide a basis of termination for Cause and Executive is given an
opportunity, together with counsel, to be heard before the Board.
 
        (iii) In the event Executive is terminated for Cause, Executive shall be
entitled only to the payments and benefits described in Subsection (b) of this
Section 5, and Company shall have no further obligations to Executive under this
Agreement.
 
    (f)Death. Executive’s employment shall terminate upon his death. In such
event, Executive shall be entitled only to the following payments and benefits:
 
        (i) Executive shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination as soon as practicable
following the date of termination; any accrued benefits payable to Executive in
accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein; and
equity incentives that have vested prior to the termination of Executive’s
employment in accordance with the terms of Company’s applicable plan, other than
the Incentive Compensation Plan;
 
        (ii) Company shall pay Executive a pro-rated bonus for the fiscal year
in which termination occurs, to be paid at the time such bonus would have been
paid if Executive remained employed, and shall also pay Executive any bonus with
respect to any completed fiscal year that had been earned at the time of the
termination of Executive’s employment, but not yet paid;
 
        (iii) RSUs granted to Executive prior to the termination of his
employ­ment shall vest upon such termination in accordance with the provisions
of the Incentive Compensation Plan; and
 
        (iv) Executive shall also receive a Severance Payment, as defined in
Section 5(a)(iv) of this Agreement.
 
    (g)Disability. In the event that Executive becomes disabled, as determined
under Company’s long-term disability income plan, and receives income
replacement benefits under such plan or another accident and health plan
covering employees of Company for a period of not less than three (3) months;
or, in the absence of such plan or plans, by reason of Executive’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, Executive’s employment shall be deemed terminated by reason of
disability; provided, that, in no event shall Executive be terminated by reason
of disability unless Executive receives written notice from Company, at least
fifteen (15) days in advance of such termination, stating its intention to
terminate Executive by reason of disability. In the event of termination by
reason of disability, Executive shall be entitled only to the payments and
benefits described in Subsection (f) of this Section 5, provided, that, as a
condition to receipt of a Severance Payment, Executive shall execute and deliver
to Company a Release.
 
6.     Tax Indemnity.
 
    Anything in this Agreement to the contrary notwithstanding, in the event it
is determined that any payment or distribution by Company to Executive or for
his benefit, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”) would be subject to an
excise tax under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (or any successor provision) (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount that, after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payment. Such Gross-Up Payment shall be made to Executive within thirty (30)
days following the date of determination that a Gross-Up Payment is required to
be paid to Executive in accordance with the remaining terms of this Section
6(b). Subject to the provisions of this Section 6(b), all determinations
required to be made under this Section 6, including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by Company’s
principal independent accounting firm at the time such determination is made
(the “Accounting Firm”). Executive agrees to promptly furnish information
requested by the Accounting Firm in connection with such determinations. The
Accounting Firm shall provide detailed supporting calculations both to Company
and Executive within thirty (30) days following the date an event occurs that
could give rise to an excise tax on a Payment, or such earlier time as is
requested by Company. Any determination by the Accounting Firm shall be binding
upon Company and Executive except as provided elsewhere in this Section 6. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that a Gross-Up Payment which will not have been made by Company should
have been made (the “Underpayment”), consistent with the calcula­tions required
to be made hereunder. In the event that Company exhausts its remedies pursuant
to this Section 6 and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment, together with any penalties and
interest related to such Underpayment, if any, shall be made promptly by Company
to Executive or for his benefit. Executive shall notify Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by Company of the Gross-Up Payment. Such notification shall be given as
soon as practicable after Executive knows of such claim and shall apprise
Company of the nature of the claim and the date on which the claim is requested
to be paid. Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which Executive gives such notice
to Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:
 
        (i) give Company any information reasonably requested by Company
relating to such claim,
 
        (ii) take such action in connection with contesting the claim as Company
reasonably requests in writing from time to tune, including, without limitation,
accepting legal representation with regard to the claim by an attorney selected
by Company, and acceptable to Executive,
    
        (iii) cooperate with Company (at no cost to Executive) in good faith in
order effectively to contest the claim, and
 
        (iv) permit Company to participate in any proceedings relating the
claim;
 
provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payments of costs and expenses. Without limitation of the foregoing provisions
of this Section 6, Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company determines;
provided, further, however, that (A) if Company directs Executive to pay such
claim and sue for a refund, Company shall advance the amount of such payment to
Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and (B) any request by Company that Executive extend the statute of
limitations relating to payment of taxes for his taxable year with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Company’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority. If, after the receipt by Executive of an amount advanced by Company
pursuant to this Section 6, Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to Company’s complying with
the requirements of this Section 6) promptly pay to Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
Company pursuant to this Section 6, a determination is made that Executive shall
not be entitled to any refund with respect to such claim and Company does not
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall not be required to be repaid and the amount of such advance shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.
 

 
7.
Confidential Information; Removal of Documents; Certain Post-Employ­ment
Undertakings.

 
    (a) Except (i) as required in order to perform his obligations under this
Agreement, (ii) as may otherwise be required by law or any legal process, or
(iii) as is necessary in connection with any adversarial proceeding against
Company (in which case Executive shall use his reasonable best efforts in
cooperating with Company in obtaining a protective order against disclosure by a
court of competent jurisdiction), Executive shall not, without the express prior
written consent of Company, disclose or divulge to any other person or entity,
or use or modify for use, directly or indirectly, in any way, for any person or
entity any of Company’s or an Affiliate’s (as defined below) Confidential
Information at any time during or after Executive’s employment. For purposes of
this Agreement, “Confidential Information” shall mean any valuable,
competitively sensitive or proprietary data and information related to business
carried on by Company or any Affiliate (the “Business”), including, without
limitation, Trade Secrets (as defined below), that are not generally known by or
readily available to Company’s or any Affiliate’s competitors. “Trade Secrets”
shall mean information or data of Company or any Affiliate in connection with
the Business, including, but not limited to, technical or non-technical data,
financial information, programs, devices, methods, techniques, drawings,
processes, financial plans, product plans, or lists of actual or potential
customers or suppliers, that: (A) derive economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from their disclosure or
use; and (B) are the subject of efforts that are reasonable under the
circumstances to maintain their secrecy. “Affiliate” shall mean an entity in
control of, controlled by or under common control with Company.
 
    (b) All records, files, drawings, documents, models, equipment, and the like
containing Confidential Information or needed in the Business over which
Executive has control shall not be removed from Company’s premises without its
written consent, unless such removal is in the furtherance of the Business or is
in connection with Executive’s carrying out his duties under this Agreement and,
if so removed, shall be returned to Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following termination of employment. Company shall be the owner
of all Trade Secrets and other products relating to the Business developed by
Executive alone or in conjunction with others as part of his employment with
Company.
 
    (c) In the scope of Executive’s employment with Company, Executive may be
requested, alone or with others, to create, invent, enhance, and modify items
which are or could be deemed to be Confidential Information. Executive
acknowledges and agrees that all such information is intended to be, and will
remain, the sole and exclusive property of Company. If Executive’s employment
with Company terminates for any reason, he shall promptly and fully disclose all
such property to Company, shall provide Company with any information that it may
reasonably request about such property and shall execute such agreements,
assignments or other instruments as may be reasonably requested by Company to
reflect such ownership by Company and shall fully cooperate with Company to
protect the business relationships of Company and to insure that there will be
no unreasonable interference or disruption of such business relation­ships.
 
8.     Restrictive Covenants.
 
    (a) Executive covenants that, during the Employment Period, he will not,
without the prior written consent of Company, participate in the ownership,
management, operation or control of a Competitor or be employed by or perform
services for a Competitor in a position substantially similar to Executive’s
position with Company; provided, however, that Executive may own, solely as a
passive investment, securities of any entity traded on any national securities
exchange if Executive is not a controlling person of (nor owns individually or
as a member of a group, 5% or more of) such entity. For purposes of this Section
8, “Competitor” means any broker-dealer or financial advisory firm whose
principal place of business is in the United States.
 
    (b) Executive covenants that in the event his employment by the Company
shall terminate for any reason, then during a period of twelve (12) months after
the date of such termination, Executive shall not, directly or indirectly,
solicit for employment or hire anyone who was an employee of Company within the
period of 180 days prior to such termination.
 
9.     Remedy.
 
    (a) Executive acknowledges that: (i) as a result of Executive’s employment
by Company, Executive will obtain Confidential Information; (ii) the
Confidential Informa­tion has been developed and created by Company at
substantial expense and the Confidential Information constitutes valuable
proprietary assets and Company will suffer substantial damage and irreparable
harm which will be difficult to compute if during the term of employment and
thereafter, Executive should divulge such Confidential Information in violation
of the provisions of this Agreement; (iii) the nature of Company’s business is
such that it could be conducted anywhere in the world and that it is not limited
to a geographic scope or region, (iv) Company will suffer substantial damage
which will be difficult to compute if Executive should compete with Company or
solicit or interfere with Company’s employees, customers or clients in violation
of this Agreement; (v) the provisions of this Agreement are reasonable and
necessary for the protection of Company’s business; (vi) Executive will not be
unreasonably precluded from earning a living following his termination of
employment if the provisions of Sections 7 and 8 of this Agreement are fully
enforced; and (vii) Company would not have entered into this Agreement unless
Executive agreed to be bound by the terms of Sections 7 and 8 of this
Agree­ment.
 
    (b) Should Executive engage in or perform any of the acts prohibited by
Section 7 or Section 8 hereof, it is agreed that Company shall be entitled to
full injunctive relief, to be issued by any competent court of equity, enjoining
and restraining Executive and each and every other person, firm, organization,
association, or corporation concerned therein, from the continuance of such
volatile acts.
 
10.    Assignment.
 
    This Agreement shall be binding upon and shall inure to the benefit of
Company, its successors and any person, firm, corporation or other entity that
succeeds to all or substantially all of the business, assets or property of
Company, including without limitation in connection with any sale of Company.
This Agreement may be assigned, in whole but not in part, by Company to any
successor to the Company or its business or any subsidiary or Affiliate of
Company, provided, that, such assignment does not relieve Company of its
obligations under this Agreement if the assignee fails to perform. Executive may
not assign any rights or delegate any duties in or under this Agreement.
 
 
11.    Waiver.
 
    The waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed as a waiver of any prior or subsequent
breach thereof.
 
 
12.    Amendment or Modification.
 
    No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by
Executive and a duly authorized officer of Company (other than Executive) acting
on behalf of the Board.
 
 
13.    Governing Law.
 
    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to choice or conflict of law
principles.
 
14.    Severability.
 
    The invalidity or unenforceability of any provision of this Agree­ment shall
not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.
 
15.    Notices.
 
    Any notices required or permitted to be given hereunder shall be sufficient
if in writing, and if delivered by hand, by courier, by facsimile, or sent by
certified mail, return receipt requested, prepaid, to the address set forth
below or such other address as either party may from time to time designate in
writing to the other and shall be deemed given as of the date of the delivery if
delivered by hand or by courier, if mailed, four (4) days after the date of
mailing.
 
If to Executive:
Peter McNierney
c/o First Albany Capital Inc.
One Penn Plaza - 42nd floor
New York, NY 10119
 
With a copy to:
 
Paul J. Wessel
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005
If to Company:
First Albany Companies Inc.
677 Broadway
Albany, NY 12207
Attention: Patricia Craig
 
With a copy to:
 
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019
Attention: Christopher P. Peterson

 
16.    Entire Agreement and Binding Effect.
    
    This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of such subject matter. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
permitted assigns, and legal representatives.
 
17.    Counterparts.
 
    This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument, and in pleading or providing any provision of this Agreement it
shall not be necessary to produce more than one of such counterparts.
 
18.    Headings.
 
    The Section headings appearing in this Agreement are for reference purposes
only and shall not be considered a part of this Agreement or in any way modify,
amend or affect its provisions.
 
19.    Indemnification.
 
    Company will, to the maximum extent permitted under applicable law and
Company’s By-Laws and consistent therewith, indemnify and hold Executive
harmless against expenses and other amounts actually and reasonably incurred in
connection with any proceeding arising by reason of Executive’s employment by
Company. In addition, Company shall cover Executive under directors’ and
officers’ liability insurance both during and, while potential liability exists,
after the term of employment in the same amount and to the same extent as
Company covers its other officers and directors.
 
20.    Drafting.
 
     The parties hereto acknowledge and agree that this Agreement has been
drafted jointly by Company and Executive and each has had ample opportunity to
review and understand its provisions and seek competent legal advice.
 
21.    Dispute Resolution.
 
    Except as provided in Section 9 of this Agreement, all disputes arising out
of, or related to, this Agreement, or the breach thereof, shall be settled by
binding arbitration in the City of New York, New York, in accordance with the
applicable rules then in effect of the American Arbitration Association, and the
arbitrator’s decision shall be binding and final, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof.
 
22.    Survival.
 
    The respective obligations of, and benefits offered to Executive and Company
as provided in this Agreement shall survive the termination of this Agreement to
carry out their intended purpose.
 
23.    Compliance with Section 409A.
 
    Notwithstanding any provision of this Agree­ment to the contrary, no payment
or benefit shall be paid at any time or in any manner that would result in the
imposition of additional tax pursuant to Section 409A of the Code. The parties
agree that any such payment or benefit will be restructured in order to comply
with the requirements of Section 409A on a basis that preserves to the maximum
extent possible the economic rights of Executive hereunder.
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
15th day of May, 2007.
 
FIRST ALBANY COMPANIES INC.
     
/s/ George McNamee
By: George McNamee
Title: Chairman, First Albany Companies Inc.
     
EXECUTIVE:
     
/s/ Peter McNierney
PETER McNIERNEY

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------